Case 4:21-cv-00022-JMS-DML Document 1-1 Filed 02/03/21 Page 1 of 4 PageID #: 6




                       EXHIBIT A
    ~   Case 4:21-cv-00022-JMS-DML Document 1-1 Filed 02/03/21 Page 2 of 4 PageID #: 7
~                                              36D01 -2012-CT-000076                                   Filed: 12/29/2020 12:22 PM
                                                                                                                             Clerk
                                                  Jackson Superior Court 1                               Jackson County, Indiana



           STATE OF INDIANA               )            IN THE JACKSON COUNTY SUPERIOR COURT
                                          ) SS:
           COUNTY OF JACKSON              )            CAUSE NO.


           DEBRA BUSICK,                                   )
                                                           )
                  Plaintiff,                               )
                       •                                   )
             V.                                            )                 JURY TRIAL REQUESTED
                                                           )
           CIRCLE K STORES, INC. d/b/a CIRCLE K, ')
                                                           )
                  Defendant.                               )


                                                    COMPLAINT


                  Comes now Plaintiff, Debra Busick (hereinafter "Debra"), by counsel, and for her                             ;
                                                                                                                               ,
           Complaint against Defendant, Circle K. Stores, Inc. d/b/a Circle K(hereinafter "Circle K"), says:



                  1.       At all times material hereto, Debra was a resident of Seymour, Jackson County,

           Indiana.

                  2..      At all times material hereto, Circle K was a business operating a gas station and

           corivenien.ce.store open to the public at-601 East Tipton Street, Seymour, Indiana 47274.

                  3.       On September 11, 2020, Debra was injured while she was a business invitee upon

           the property of Circle K.

                  4. '     The aforementioned injuries to Debra were proximately caused by and/or resulted

           from the negligence and/or fault of employees and/or agents of Circle K.

                  5.       As a result of the aforementioned injuries, Debra incurred medical expenses, pain

           and suffering, mental anguish, costs, expenses and other damages recoverable urider Indiana law.
Case 4:21-cv-00022-JMS-DML Document 1-1 Filed 02/03/21 Page 3 of 4 PageID #: 8
                                                                                            Filed: 12/29/2020 12:22 PM
                                                                                                                  Clerk
                                                                                              Jackson County, Indiana




          WHEREFORE, Plaintiff, Debra Busick, prays for judgment against Defendant, Circle K

   Stores, Inc. d/b/a Circle K, in an amount which will fully, fairly and adequately compensate her

   for all losses, expenses, costs and damages recoverable under Indiana law, and for all other just

   and proper relief in the premises.                                                                              ;


                                        JURY TRIAL REOUEST


          Comes now Plaintiff, Debra Busick, by counsel, and requests a trial by jiiry in the above-

   captioned cause of action.




                                           Respectfully submitted,


                                             /s/Michael E. Simmons
                                                            Michael E. Simmons
                                           HUlVIE SMITH GEDDES GREEN & SIMMONS, LLP
                                           Attorney No. 136-49
                                           54 Monument Circle, 4th Floor
                                           Indianapolis, Indiana 46204
                                           Telephone: (317) 632-4402
                                           Facsimile: (317) 632-5595
                                           msimmonsn,humesmith.com
                                           i littonna,humesmith.com

                                           Seth R. Wilson
                                           ADLER ATTORNEYS
                                           Attorney No. 26647-49
                                           136 South 9t' Street
                                           Noblesville, Indiana 46060
                                           Telephone: (317) 773-1974
                                           setha,noblesvilleattornev.com

                                           Attorneys for Plaintiff




                                                  PA
Case 4:21-cv-00022-JMS-DML Document 1-1 Filed 02/03/21 Page 4 of 4 PageID #: 9
                                                                       Filed: 12/29/2020 12:22 PM
                                                                                           Clerk
                                                                        Jackson County; Indiana




                                  Respectfully submitted,


                                   /s/Michael E. Simmons
                                                  Michael E. Simmons
                                  HUME SMITH GEDDES GREEN & SIMMONS, LLP
                                  Attorney No. 136-49
                                  54 Monument Circle, 4th Floor
                                  Indianapolis, Indiana 46204
                                  Telephone: (317) 632-4402
                                  Facsimile: (317) 632-5595
                                  msimmons(cr~,humesmith.com
                                          c
                                  ilitton(~.humesmith.com

                                  Seth R. Wilson
                                  ADLER ATTORNEYS
                                  Attorney No. 26647-49
                                  136 South 9th Street
                                  Noblesville, Indiana 46060
                                  Telephone: (317) 773-1974
                                  sethna.noblesvilleattornev.com

                                  Attorneys for Plaintiff




                                         3
